803




                 OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                  AUSTIN
~CLMNW
~Trc.e”
      0~“
       nr rnN.




           Dr. George VP. Cox, M. D,
           State Health Orrloer
           Auatin, Texas
           Dear Sir!                  Opfnlop3.   O-8377
                                      Ret payment or salaries  or looal
                                        ,/ health employee6 out or Fea-



                                                              MJ be augmented
                                                               in the plan and
           budget agreed                        Health orfioer   and Federal

                                                     th units lt is neoes-
                                                     ln order that quaILtied,
                                                      You rurther state that
                                                    ny personnel oorried in
                                         tlon bill gassed by the 46th Lagis-
                                         oonoerna only the personnel paid
                                     ram Federal  sourops.
                       The   01   wing provielona   are oontainea   in 8enate
           Rilhu,&he                 46th Legislature;

                   w        appropriation  herein pravided are to
                 be aonrtrued ae the maximum aum6 to be approprlateb
                 to and. for the several purposes named herein, an&
                 the amounts are intended to oover and shall oover
                 the entfre~oost   of the rsapeotlre items and the
                 same shall not be supplemented from any other aonroe;
Dr. George Ys. aox, YI. D.,   Page 8



     ==d, exoept as otherwise provided, no other ex-
     penditures shall be made, nor shall any other
     obligations    be fnourred by any department of
     this State,    provided however that nothing hereIn
     shall prevent any department head i,mm paying less
     than the maximumamount set rorth        rein ror any
     salaried posItion.”                  3
                                                          .$
            wLImitatIon 0r Payments. ‘Exoept am othezW$
     provided, whenever, by VIrtuenOi the prorlrionii     $
     thla Aot, itans ara to be paid out of teen,     reaeipt.8,
     speoial tunds or out or other runds available     ior
     use by a aapartment, It is the intention     or the LegIs-
     lature   to limit expenditures out or eaia ree8, re-
     oelpte,   speolal runde or other available   funds co
     the purposes and in the amount8 ftemiaad herein, and
     it is so provided.*
           “Unitad Statea Funds and did.    The proper of-
     rloer or officera   or any State Qepartmen%r, burmw
     or iUtIaIone~ of state agenolss are hereby autharia&
     to make applloatlon   ror and aooept any gIfta,   grants,
     or allotments or funda imm the United State6 Qorern-
     ment to be used on Btete coo eratlve and other Fe&r-
     al projeotr   and pregrmw in i exas, InoludInng eonatrutb~
     tion of publio buIlding#,   repairs,  and improvementr.
     Any or such Federal Fund6 as may be depO$Ited in the
     State  Treasury are hereby appropriated   to the rpeolflo
     purpose authorized. by the Tedera Government .*
          *St 1s provided that any nurse em loped by the
     Stats Health Department not reoeiving i 125.00 per
     month under this Aot may have her salary 0uppl6!nentetl
     rrom Fedaral funds in tha sum of #lg.50 per llwrnth
     upon approval or the proper Federal authorltlbs.*
           We interpret   ths above provlelone  a8 Intending to
authoriae the applloation    or Federal tundta to the apeoitio
purpose authorlaed by the proper Federal authority having
ti~p~~~f?~iOn Or 0UOh rUUdB, with the limitation   that persona
paid from State iunde may not have their ralariea supplemented
rrom Fadrral runds, exoapt in the Instanoe of nuraas not re-
oeiviug $125,00 per month, who may hare their aalarles      supple-
mented rromFoderal runas in the eiumoi $12.50 par month upon
approval of the proper Federal authorltias.
Dr. George W. Cox, M. D.,   Page 3


           If, therefore,  you do not propose to augment or
supplement the salarise   ot employees paid fro-m State funde,
your queetlon is armwered in the atflrmative.
                                        Yours very truly
                                     ATTORNEY
                                            GEPIERAL
                                                   OF TE$AS



                                         Rlohard   Pi.   Falrohlld
                                                         Amletant




                                                                 0.
                                                                       APPROVER
                                                                         OPINION
                                                                      COMMIRLL
                                                                     ..- aul-